Citation Nr: 0727692	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  04-15 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial disability rating greater than 
20 percent for service-connected hepatitis C.

2. Entitlement to an effective date earlier than January 15, 
2003, for the grant of service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from February 1968 to 
September 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.

This matter was previously before the Board in May 2006, at 
which time it was remanded for additional development. It is 
now returned to the Board for appellate review.


FINDINGS OF FACT

1. The veteran's hepatitis C is manifested by fatigue and 
malaise, but without findings of icterus, tremors, palmar 
erythema, stigma, or active chronic liver disease.

2. On January 15, 2003, the RO received the veteran's claim 
for service connection for hepatitis C.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating greater than 
20 percent for hepatitis C have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 4.112, 4.114, Diagnostic Code 7354 (2006).

2. The criteria for an effective date earlier than January 
15, 2003, for the grant of service connection for hepatitis C 
have not been met. 38 U.S.C.A. § 5107(a), 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date. Veterans Claims 
Assistance Act of 2000 (VCAA); 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

In this case, VA's duties have been fulfilled. VA must notify 
the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran was notified of the information necessary to 
substantiate his increased disability rating and earlier 
effective date claims. The RO sent the veteran notice by 
letters dated in February 2003, October 2003, December 2004, 
and May 2006 in which he was informed of what was required to 
substantiate his claims and of his and VA's respective 
duties, i.e., that VA would attempt to get any additional 
records that he identified as being helpful to his claims. He 
was also asked to submit evidence and/or information, which 
would include that in his possession, to the RO.

Since the veteran's claims for an increased disability rating 
and an earlier effective date were denied by the RO and are 
also being denied by the Board, as discussed herein, there is 
no potential effective date or disability rating issue that 
would warrant additional notice as to those issues. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in those issues that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby). There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claims. The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d). The 
veteran's relevant service, VA and private medical treatment 
records have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). With regard to 
his increased disability rating claim, the veteran was 
afforded a VA examination in January 2005. This examination 
was thorough in nature, based upon a review of the veteran's 
entire claims file, and provided relevant findings that are 
deemed to be more than adequate. As to the earlier effective 
date claim, a VA examination is not required as the law is 
dispositive and facts are not in dispute. See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); see also, Smith 
(Claudus) v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); see also VAOPGCPREC 5-2004. Under such 
circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible. Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.



Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005). Separate 
diagnostic codes identify the various disabilities. Id. It is 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2006), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor. 38 C.F.R. 
§ 4.3 (2006). If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating. Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006). Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present. 38 C.F.R. § 4.2 (2006); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991). There is a 
distinction between an appeal of an original or initial 
rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous. Fenderson v. West, 12 Vet. 
App. 119, 126 (1999). For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) -- that the 
present level of the veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability. Fenderson, 12 Vet. App. at 126. 
Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126. If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found. Id.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition. See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994). See also 38 C.F.R. § 4.14 
(2006) (precluding the assignment of separate ratings for the 
same manifestations of a disability under different 
diagnoses).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology. Any change in a diagnostic 
code by VA must be specifically explained. Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

The veteran's service-connected hepatitis C is currently 
rated as 20 percent disabling pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7354. Under this diagnostic code provision, a 
20 percent disability rating is assigned for daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period. A 40 percent disability rating is assigned for daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period. A 60 percent disability rating is assigned 
for daily fatigue, malaise, and anorexia, with substantial 
weight loss (or other indication of malnutrition), and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least six weeks during the past 12-month period, but not 
occurring constantly. A 100 percent disability rating is 
assigned for near- constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain). 38 C.F.R. § 4.114, Diagnostic 
Code 7354 (2006).

"Incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician. 38 C.F.R. § 4.114, Diagnostic Code 7354 (Note 
(2)). The term "substantial weight loss" means a loss of 
greater than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer. See 38 C.F.R. § 4.112 (2006). 

In May 2003, the RO granted service connection for hepatitis 
C, assigning a 20 percent disability rating, effective 
January 15, 2003. The veteran expressed disagreement with the 
assigned disability rating.

A private medical record from M. Rodriguez Torres, M.D., 
dated in May 2003, shows that the veteran was being treated 
for hepatitis C with medication without virological response.

A VA medical record dated in June 2003 shows that a biopsy of 
the liver revealed chronic hepatitis C with moderate activity 
and cirrhosis.

A private radiology report from R. R. Garcia, M.D., dated in 
July 2003 shows that a limited ultrasound examination of the 
liver revealed mild enlargement of the liver. There were no 
focal hepatic lesions detected.

A private radiology report from University Pathologists dated 
in September 2003 shows that a liver core biopsy of the liver 
revealed chronic hepatitis C. A total grading score of six 
out of 18 and a total staging score of five out of six was 
provided. There was mild macrovesicular steatosis.

A VA outpatient treatment record dated in November 2004 shows 
that the veteran was treated for vomiting of gastric contents 
and constipation. The etiology was most likely associated 
with long standing diabetes mellitus causing autonomic 
gastro-intestinal neuropathy. Other possible etiologies to be 
ruled out included paralytic ileum, pancreatitis, active 
hepatitis, and partial bowel obstruction, but less likely.

A VA examination report dated in January 2005 reveals that 
the veteran's medical records were reviewed in conjunction 
with conducting the examination. The veteran had once had 
hepatitis A, but except for antibodies, this was of no 
medical consequence. He later tested positive for hepatitis 
C, and had been treated with Infergen, Peginterferon, and 
Ribavirin, but the respective trials were discontinued. Liver 
function tests remained abnormal. Physical examination 
revealed no icterus, tremors, palmar erythema, stigma or 
chronic liver disease. He was well-developed and well-
nourished. The abdomen was depressible and nontender. There 
was no hepatosplenomegaly, pain, ascites, or surgical scars. 
There was no other evidence of chronic liver disease. The 
diagnosis was hepatic cirrhosis due to hepatitis C, under 
treatment at present with standard therapy plus thymosin.

A private medical record from Dr. Rodriguez Torres dated in 
June 2005 shows that the veteran was said to have been 
treated for chronic hepatitis C, but that he had been non-
responsive to multiples treatment trials. His liver histology 
was said to have worsened. Although his hepatic function 
parameters remained stable, as a cirrhotic patient, he had an 
increased risk of hepatocellular carcinoma. He described easy 
tiredness and malaise along with daily fatigue which required 
periods of rest.  He added that he had to stop doing exercise 
because of this. The physician concluded that the veteran 
demonstrated rapid progression of his chronic hepatitis C, 
and that his symptoms would undoubtedly aggravate in the next 
years.

As noted, the veteran's service-connected hepatitis C is 
rated as 20 percent disabling under Diagnostic Code 7354. In 
order to receive the next higher 40 percent disability 
rating, the evidence must show daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period. 38 C.F.R. § 4.114, Diagnostic Code 7354 (2006).

The veteran's symptoms related to his hepatitis C can be 
summarized as reports of fatigue and malaise. As a whole, the 
medical evidence does not rise to the level of a 40 percent 
disability rating under Diagnostic Code 7354. The medical 
evidence of record does not demonstrate weight loss, 
hepatomegaly, or incapacitating episodes associated with 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain, having a total duration of at 
least four weeks during the past year.

As noted above, this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time). Fenderson, 
12 Vet. App. at 119. However, there appears to be no 
identifiable period of time since the effective date of 
service connection, during which the hepatitis C warranted a 
rating disability higher than 20 percent.

In sum, the Board finds that the level of the veteran's 
hepatitis C more closely approximates the criteria for a 20 
percent disability rating under Diagnostic Code 7354. See 38 
C.F.R. § 4.7. In making this determination, the Board has 
considered the benefit-of-the-doubt doctrine. However, as the 
evidence is not equally balanced, in this regard, the 
benefit-of-the-doubt doctrine does not apply. See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Effective date earlier than January 15, 2003, 
for the grant of service connection for hepatitis C

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.400 (2006). Applicable law and VA regulations 
provide that the effective date of an evaluation and award of 
VA benefits, including compensation benefits, based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later. Id.

For purposes of VA adjudication, a claim is defined as a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit. 38 C.F.R. § 3.1(p) (2006). An 
informal claim is further defined in the regulations. 38 
C.F.R. § 3.155(a) (2006) holds that any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA from a 
claimant may be considered an informal claim. Such informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.

Review of the evidence of record reveals that the veteran 
filed a claim for entitlement to service connection for 
hepatitis in October 1969. By rating action dated in April 
1970, the RO granted entitlement to service connection for 
mild infectious hepatitis, which was later characterized as 
hepatitis A.  

On January 15, 2003, the RO received from the veteran a claim 
for service connection for hepatitis C.  The veteran 
indicated that he was already service connected for hepatitis 
A, but that he also wished to be service connected for 
hepatitis C.  By rating action dated in May 2003, the RO 
granted entitlement to service connection for hepatitis C and 
assigned an effective date of January 15, 2003, the date of 
receipt of the claim.

The veteran argues that the effective date assigned should 
extend back to the date of the original claim for hepatitis. 
However, while the veteran's claim for service connection for 
infectious hepatitis (hepatitis A) was granted in 1970, a 
claim for service connection for hepatitis C was never filed 
until January 2003. Moreover, there has been no allegation 
that any prior final decision of the RO was the result of 
clear and unmistakable error (CUE).  Therefore, the Board 
finds that the January 15, 2003 date of the veteran's claim 
for service connection for hepatitis C is the earliest 
possible effective date in this case for the grant of service 
connection. Again, the effective date of an award of service 
connection is the date of receipt of the claim or the date 
entitlement arose, whichever is later. There is no 
correspondence of record from the veteran dated prior to 
January 15, 2003 indicating an intent to file a claim for 
service connection for hepatitis C. See 38 C.F.R. §§ 3.1(p), 
3.151, 3.155.

The Board recognizes that there is medical evidence of record 
which shows that the veteran had hepatitis C prior to January 
2003.  However, it has been established that the mere 
presence of the medical evidence does not establish an intent 
on the part of a veteran to seek service connection. See 
Brannon v. West, 12 Vet. App. 32, 35 (1998).  As such, the 
preponderance of the evidence is against the veteran's claim 
for an effective date earlier than January 15, 2003, for the 
grant of service connection for hepatitis C.


ORDER

Entitlement to an initial disability rating greater than 20 
percent for service-connected hepatitis C is denied.

Entitlement to an effective date earlier than January 15, 
2003, for the grant of service connection for hepatitis C is 
denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


